DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4 – 6, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara et al. (U.S. Publication 2013/0232463) (Nagajara hereinafter) (Identified by Applicant in IDS) in view of Stefanov et al. (U.S. Publication 2018/0145884) (Stefanov hereinafter) (Identified by Applicant in IDS).
7.    	As per claim 1, Nagajara teaches a method, comprising:
receiving, by a controller module executing on a computer system [“Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines,” ¶ 0078; cloud director mapped to controller module], 
Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint and included port number mapped to remote host port specification]; and access a second blueprint based on the relationship; and determine whether operational entity is remote to a local environment of the controller module based on whether the second blueprint specifies a remote host port [“Dependencies between application components and/or nodes can explicitly defined in blueprint 126 via insertion by the user in steps 336 and 338 of FIG.3B (e.g., between the application component and load balancer in FIG. 4). A dependency between application components may be defined between application components in the same node (e.g., “intra-node' dependency) to represent that, at that node, tasks for one application component are performed after tasks for the other application component. Alternatively, dependencies between application components may be defined between application components in different nodes (e.g., “inter-node dependencies) such that tasks for an application component at a first node are performed after tasks of an application component at a second node have been completed.” ¶ 0066; second blueprint mapped to additional entries in blueprint 126 that depict component dependencies].
          Nagajara does not explicitly disclose but Stefanov discloses receiving an instruction that identifies a particular operational entity to be transitioned from a first state to a second state as part of automated implementation of an operational scenario [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
8.    	As per claim 4, Nagajara and Stefanov teach the method of claim 1.  Stefanov further teaches wherein the controller module is operable to make the same call to the routing layer independent of whether the operational entity is within the local environment or remote to the local environment [“services access the local host/proxy 450 on a particular port, and the call is masked by the proxy 450 and forwarded to the particular component of the vA 320. Since the call is masked by the proxy 450, components can be adjusted within the vA 320 without impacting outside users,” ¶ 0064].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management 
9.    	As per claim 5, Nagajara and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the call specifies a particular function implemented by the operational entity for carrying out the instruction, and wherein the routing layer is operable to perform the routing operation by invoking the particular function [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082].
10.    	As per claim 6, Nagajara and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the routing layer is operable to perform the routing operation by deployment agent 726 may be pre-installed on VM 114 via inclusion in a cloud template defined by cloud director 722. Deployment agent 726 running on each VM receives a local deployment plan 728 from deployment server and executes local deployment plan 728 in coordination with deployment director 124.” ¶ 0079; deployment agent mapped to another controller module].
11.    	As per claim 11, Nagajara teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to implement a routing layer capable of performing operations comprising:
wherein the request does not specify whether the operational entity is remote relative to a local environment of a controller module from which the request is received; 
accessing a first blueprint used to deploy the operational entity, wherein the first blueprint describes a relationship between the operational entity and a routable entity associated with a second blueprint having information for routing an instruction to the operational entity [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint]
accessing the second blueprint based on the relationship [“Dependencies between application components and/or nodes can explicitly defined in blueprint 126 via insertion by the user in steps 336 and 338 of FIG.3B (e.g., between the application component and load balancer in FIG. 4). A dependency between application components may be defined between application components in the same node (e.g., “intra-node' dependency) to represent that, at that node, tasks for one application component are performed after tasks for the other application component. Alternatively, dependencies between application components may be defined between application components in different nodes (e.g., “inter-node dependencies) such that tasks for an application component at a first node are performed after tasks of an application component at a second node have been completed.” ¶ 0066; second blueprint mapped to additional entries in blueprint 126 that depict component dependencies];
making, based on whether the second blueprint specifies a remote host port, a determination on whether the operational entity is within the local environment or remote to the local environment; and routing the instruction to the operational entity based on the determination [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082]; and
          Nagajara does not explicitly disclose but Stefanov discloses receiving a request to route an instruction to an operational entity that is to be transitioned from a first state to a second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].

12.    	As per claim 14, Nagajara and Stefanov teach the medium of claim 11.  Stefanov further teaches invoking a particular function that is implemented by the operational entity for transitioning the operational entity from the first state to the second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated 
13.    As per claim 15, Nagajara and Stefanov teach the medium of claim 11.  Nagajara further teaches sending the instruction to another controller module within a next level of a hierarchy of controllers relative to the controller module from which the request is received, wherein the other controller module directly manages the operational entity [“deployment agent 726 may be pre-installed on VM 114 via inclusion in a cloud template defined by cloud director 722. Deployment agent 726 running on each VM receives a local deployment plan 728 from deployment server and executes local deployment plan 728 in coordination with deployment director 124.” ¶ 0079; deployment agent mapped to another controller module].
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagajara and Stefanov in further view of Oh et al. (U.S. Publication 2011/0125932) (Oh hereinafter).
15.    	As per claim 7, Nagajara and Stefanov teach the method of claim 6.  Nagajara and Stefanov do not explicitly disclose but Oh discloses wherein the routing layer is operable to select a first routing protocol for routing the instruction to the other controller module based on the operational entity is remote to the local environment, wherein the first routing protocol is different than a second routing protocol usable to route instructions within the local environment [“The component B 15 checks the actual location of the other component in the SCA-based application system according to the consistency of the EndPoint information, and selects a first protocol for the component A 13 of the same node (node 1) and a second protocol for the component C 51 of the remote node (node 2). Here, the first protocol is a local IPC-based protocol, and the second protocol is an IP-based protocol.” ¶ 0045; “Hence, the first protocol is selected for data transmission between the components at the same node, and the second protocol is selected for data transmission between the components at a remote node. Accordingly, it is possible to prevent data transmission efficiency from being deteriorated by data transmission using an IP-based protocol even for the components at the same node.” ¶ 0053].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Stefanov and Oh available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Stefanov to include the capability of managing remote communications using multiple protocols as taught by Oh, thereby providing a mechanism to enhance system operability by implementing an automated environment using heterogeneous components and systems.
16.	Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara and Stefanov in further view of Speeter et al. (U.S. Publication 2006/0037000) (Speeter hereinafter) (Identified by Applicant in IDS).
17.    	As per claim 8, Nagajara and Stefanov teach the method of claim 1.  Nagajara and Stefanov do not explicitly disclose but Speeter discloses wherein the controller module is included within a hierarchy of components having controller modules and operational entities, and wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to implement the operational Component Blueprints are supplied for the construction of execution environments, allowing drag-drop style definition of target systems, Component Blueprints provide built in knowledge of component Structure, installed footprint, dependencies, and parameterization for system setup and tuning. Component Blueprints are defined for all layers, from hardware, networking, firewalls, to load-balancers, operating systems (NT, Win2000, Unix), application platforms (Net, J2EE.), web-servers (US, Apache, iplanet), databases (Oracle, SQL Server, DB2) and application Suites (SAP, PeopleSoft, Siebel).” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Stefanov and Speeter available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Stefanov to include the capability of configuration data modeling using blueprints as taught by Speeter, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage configuration changes in a hierarchical environment [Speeter ¶ 0006].
18.    	As per claim 9, Nagajara, Stefanov and Speeter teach the method of claim 8.  Stefanov further teaches wherein the instruction is received by the controller module from the orchestrator controller module as part of implementing the operational scenario that includes starting up a database service having a set of database servers capable of performing database transactions on behalf of users of the computer system [“As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208).” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
19.    	As per claim 10, Nagajara, Stefanov and Speeter teach the method of claim 9.  Stefanov further teaches wherein the call is made to the routing layer to cause the routing layer to invoke a function of the operational entity to instantiate a database server as part of starting up the database service [“As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208).” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
20.	Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara, Stefanov and Speeter in further view of Oh.
21.    	As per claim 16, Nagajara teaches a method, comprising:
receiving, by a controller module executing on a computer system [“Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines,” ¶ 0078; cloud director mapped to controller module], an instruction that identifies a particular one of the operational entities that is to be transitioned from a first state to a second state as part of automated implementation of an operational scenario in the three-tiered application example, deployment director 124 generates a local deployment plan 728 for a VM corresponding to the load balancer node that includes an installation task, a configuration task, and a starting task for Apache web service (e.g., Apache LB-INSTALL,“ “Apache LB-CONFIGURE,” “Apache LB-START). In step 828, local deployment plans 728 are transmitted by deployment director 124 to each VM via addressing and discovery layer 720, and are received by deployment agents 726 running on VMs (e.g., VMs 114 to 114) in step 830,” ¶ 0089]; and
          causing, by the controller module, the instruction to be carried out for the particular operational entity by making a call to a routing layer, wherein the routing layer is operable to access a blueprint associated with the particular operational entity; determine whether operational entity is remote to a local environment of the controller module based on the blueprint [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082; mappings in internal routing tables mapped to blueprint and included port number mapped to remote host port specification].
          Nagajara does not explicitly disclose but Stefanov discloses receiving an instruction that identifies a particular one of the operational entities to be transitioned from a first state to a second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated 
Nagajara and Stefanov do not explicitly disclose but Speeter discloses executing, by a computer system, a hierarchy of components that include controller modules and operational entities, wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to perform an operational scenario by issuing a set of instructions to controller modules at a next level of the hierarchy [“Component Blueprints are supplied for the construction of execution environments, allowing drag-drop style definition of target systems, Component Blueprints provide built in knowledge of component Structure, installed footprint, dependencies, and parameterization for system setup and tuning. Component Blueprints are defined for all layers, from hardware, networking, firewalls, to load-balancers, operating systems (NT, Win2000, Unix), application platforms (Net, J2EE.), web-servers (US, Apache, iplanet), databases (Oracle, SQL Server, DB2) and application Suites (SAP, PeopleSoft, Siebel).” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Stefanov and Speeter available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Stefanov to include the capability of configuration data modeling using blueprints as taught by Speeter, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage configuration changes in a hierarchical environment [Speeter ¶ 0006].
The component B 15 checks the actual location of the other component in the SCA-based application system according to the consistency of the EndPoint information, and selects a first protocol for the component A 13 of the same node (node 1) and a second protocol for the component C 51 of the remote node (node 2). Here, the first protocol is a local IPC-based protocol, and the second protocol is an IP-based protocol.” ¶ 0045; “Hence, the first protocol is selected for data transmission between the components at the same node, and the second protocol is selected for data transmission between the components at a remote node. Accordingly, it is possible to prevent data transmission efficiency from being deteriorated by data transmission using an IP-based protocol even for the components at the same node.” ¶ 0053].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Stefanov, Speeter and Oh available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara, Stefanov and Speeter to include the capability of managing remote communications using multiple protocols as taught by Oh, thereby providing a mechanism to enhance system operability by implementing an automated environment using heterogeneous components and systems.
The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.” ¶ 0005; “application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112),” ¶ 0028; cloud/deployment environments suggest use of remote hosts].
23.      As per claim 19, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
24.      As per claim 20, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.
Response to Arguments
25.	Applicant’s arguments have been carefully considered but are not persuasive.
26.	Regarding independent claims 1 and 8, applicant argues that Nagajara “cannot be said to teach ‘the routing layer is operable to[] access a first blueprint used to deploy the operational entity,” and ‘access the second blueprint based on the relationship’ Nagajara accesses blueprint information regarding both the details of deployed nodes/applications as well as “second” blueprint information specifying relationship information regarding the deployed nodes/applications.
27.	Regarding independent claim 16, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM C WOOD/Examiner, Art Unit 2193                             

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193